Ingraham, P. J.
(concurring)-:
I concur on the ground that it was error to allow the jury to convict on the second count of the indictment — what is known as larceny at common law. I do not agree with Mr. Justice Dowling that the admission of evidence of these other transactions, which involved fraud, was error, as the defendant’s intent was a material element of the crime charged in the first count of the indictment, and this evidence was competent on that question.
Judgment reversed and new trial ordered. Order to be settled on notice.